

115 HR 6725 IH: United States-Israel Directed Energy Cooperation Act
U.S. House of Representatives
2018-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6725IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2018Mr. Ted Lieu of California (for himself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the Secretary of Defense, upon request of the Ministry of Defense of Israel and with
			 the concurrence of the Secretary of State, to carry out research,
			 development, test, and evaluation activities, on a joint basis with
			 Israel, to establish directed energy capabilities that address threats to
			 the United States, deployed forces of the United States, or Israel, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the United States-Israel Directed Energy Cooperation Act. 2.United States-Israel directed energy capabilities cooperation (a)Authority (1)In generalThe Secretary of Defense, upon request of the Ministry of Defense of Israel and with the concurrence of the Secretary of State, is authorized to carry out research, development, test, and evaluation activities, on a joint basis with Israel, to establish directed energy capabilities that address threats to the United States, deployed forces of the United States, or Israel. Any activities carried out pursuant to such authority shall be conducted in a manner that appropriately protects sensitive information and the national security interests of the United States and the national security interests of Israel.
 (2)ReportThe activities described in paragraph (1) may be carried out after the Secretary of Defense submits to the appropriate committees of Congress a report setting forth the following:
 (A)A memorandum of agreement between the United States and Israel regarding sharing of research and development costs for the capabilities described in paragraph (1), and any supporting documents.
 (B)A certification that the memorandum of agreement— (i)requires sharing of costs of projects, including in-kind support, between the United States and Israel;
 (ii)establishes a framework to negotiate the rights to any intellectual property developed under the memorandum of agreement; and
 (iii)requires the United States Government to receive semiannual reports on expenditure of funds, if any, by the Government of Israel, including a description of what the funds have been used for, when funds were expended, and an identification of entities that expended the funds.
						(b)Support in connection with activities
 (1)In generalThe Secretary of Defense is authorized to provide maintenance and sustainment support to Israel for the directed energy capabilities research, development, test, and evaluation activities authorized in subsection (a)(1). Such authority includes authority to install equipment necessary to carry out such research, development, test, and evaluation.
 (2)ReportThe support described in paragraph (1) may not be provided until 15 days after the Secretary of Defense submits to the appropriate committees of Congress a report setting forth a detailed description of the support to be provided.
 (3)Matching contributionThe support described in paragraph (1) may not be provided unless the Secretary of Defense certifies to the appropriate committees of Congress that the Government of Israel will contribute to such support—
 (A)an amount equal to not less than the amount of support to be so provided; or (B)an amount that otherwise meets the best efforts of Israel, as mutually agreed to by the United States and Israel.
 (c)Lead agencyThe Secretary of Defense shall designate an appropriate research and development entity of a military department as the lead agency of the Department of Defense in carrying out this section.
 (d)Semiannual reportThe Secretary of Defense shall submit to the appropriate committees of Congress on a semiannual basis a report that contains a copy of the most recent semiannual report provided by the Government of Israel to the Department of Defense pursuant to subsection (a)(2)(B)(iii).
 (e)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and
 (2)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Homeland Security, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.
				